Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022has been entered.
Election/Restrictions
Newly submitted claim 6 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions are related as product and process of making the product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case that the product as claimed can be made by another and materially different process, such as one disclosed in Wang et al. (AnHui Chemical Industry, Vol. 38, No. 3, June 2012).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another
invention;  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claim 6 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Also see the Requirement for Restriction/Election mailed 10/6/2021.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 9,738,609).
Regarding claim 5 , Martin discloses an oligo(3-amino-1H-pyzarole-4-carbonitrile) or oligo(AP-CN) (Figure 1) that meets the claimed poly(3-aminopyrazole-4-carbonitrile). The limitation “the maximum length of the polymer is a 15-mer” reads on a polymer having from  2 to 15 mer units (repeating units).  The oligomer disclosed by Martin  contains 4 repeating units, and therefore it reads on the claimed polymer.  The oligomer disclosed by Martin made by a different process from the claimed. However, the law held that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In re Marosi 710 F.2d 799,218 USPQ 289 (Fed. Cir. 1983). The reference discloses a product that appears to be the same as the product set forth in the claim, and therefore anticipatory although produced by a different process.
 Allowable Subject Matter
Claim 4 is allowed.
The prior art fails to disclose or suggest a poly(3-aminopyrazole-4-carbonitrile) having the structure recited in claim 4, wherein the length of the polymer is a 15-mer (15 repeating units).
Response to Remarks/Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant has amended claim 5 to recites “the maximum length of the polymer is a 15-mer”.  However,  “the maximum length of the polymer is a 15-mer” reads on a polymer having from  2 to 15 mer units (repeating units), and therefore, the claimed poly(3-aminopyrazole-4-carbonitrile) having the maximum length of the polymer is a 15-mer is anticipates by Martin et al. (US 9,738,609), which discloses an oligo(3-amino-1H-pyzarole-4-carbonitrile) or oligo(AP-CN) (Figure 1) that is a 4-mer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

7/15/2022